Citation Nr: 0603424	
Decision Date: 02/07/06    Archive Date: 02/15/06	

DOCKET NO.  02-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
prostate stones. 

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left distal lower 
extremity, currently evaluated as 10 percent disabling 

3.  Entitlement to an increased rating for the residuals of 
SFW of the abdomen, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for the residuals of a 
SFW of the right medial thigh, affecting Muscle Group XV, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for the residuals of a 
SFW of Muscle Group XI, left lower extremity with ulceration, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for a scar of the 
right buttock, the residual of a SFW, with retained foreign 
body, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased (compensable) rating for the 
residuals of a SFW of the chest. 

8.  Entitlement to an increased (compensable) disability 
rating for the residuals of a SFW of the left thigh with 
retained foreign body, left lesser trochanter. 

9.  Propriety of the initial evaluation assigned for a back 
disability with degenerative changes, evaluated as 20 percent 
disabling.   

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from December 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and December 2001 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The Board remanded the appeal for additional development in 
December 2003.  Although that remand identified two separate 
issues for increased ratings with respect to Muscle Group XI, 
a review of the record reflects that separate evaluations 
have never been assigned for disability residual of a SFW of 
Muscle Group XI.  Accordingly, the Board has set forth a 
single issue relating to residuals of a SFW of Muscle Group 
XI of the left lower extremity with ulceration, which is 
currently evaluated as 10 percent disabling.  

The appeal with respect to the issue of TDIU is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected prostate stones are not 
currently manifested by any symptoms.  

2.  The veteran's service-connected residuals of a SFW of the 
left distal lower extremity are manifest by a scar that is 
5.5 centimeters in length, approximately 16 centimeters 
proximal to the tip of the medial malleolus with some 
adherence of the scar to the underlying gastrocnemius muscle 
that is slightly tender without any motor strength diminution 
shown, and there is no more than moderate muscle disability.

3.  The veteran's service-connected residuals of a SFW of the 
abdomen are manifest by an 8-centimeter scar that is mildly 
tender, but his abdominal muscles are intact, and there is no 
more than moderate muscle disability.

4.  The veteran's service-connected residuals of SFW of the 
right medial thigh, affecting Muscle Group XV, are manifest 
by no more than moderate muscle disability without motor 
strength diminution with mild tenderness of the scar which 
begins adjacent to the inguinal fold and extends anteriorly 
to the groin area.

5.  The veteran's service-connected residuals of SFW of 
Muscle Group XI, left lower extremity with ulceration, are 
manifest by a 3 by 3 centimeter by .5 centimeter depressed 
slightly non-tender scar on the medial aspect just inferior 
to the left knee with no motor strength diminution and range 
of motion of the left knee from 0 to 120 degrees with pain 
from 110 to 120 degrees of flexion, with not more than 
moderate muscle disability.  

6.  The veteran's service-connected residual scar of the 
right buttock, residual of a SFW, with retained foreign body, 
is manifest by retained foreign body that is unrelated to hip 
pain or degenerative changes of the hip and does not result 
in functional loss.  

7.  The veteran's service-connected residuals of SFW of the 
chest are manifest by a well-healed 1-centimeter scar in the 
midsternal region that is nontender.

8.  The veteran's service-connected residuals of SFW of the 
left thigh with retained foreign body are manifest by a 
tender scar without muscle injury or motor strength 
diminution.

9.  The veteran's service-connected arthritis of the low back 
has been manifested throughout the appeal by arthritis with 
no less than 75 degrees forward flexion and no more than 
moderate limitation of motion without listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for prostate 
stones have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7527 (2005).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of SFW of the left distal lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5013, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5312 (2005).  

3.  The criteria for a separate 10 percent evaluation for 
scar that is residual to SFW of the left distal lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7804 (prior to and from August 30, 2002) 
(2005).

4.  The criteria for an evaluation greater than 10 percent 
for residuals of a SFW of the abdomen have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5319 (2005).

5.  The criteria for a separate 10 percent evaluation for 
scar that is residual of a SFW of the abdomen have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7804 (prior 
to and from August 30, 2002).  

6.  The criteria for an evaluation greater than 10 percent 
for residuals of a SFW of the right medial thigh, affecting 
Muscle Group XV, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5315 (2005).  

7.  The criteria for a separate 10 percent evaluation for 
scar that is residual of a shell fragment wound of the right 
medial thigh, affecting Muscle Group XV, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7804 (prior 
to and from August 30, 2002).

8.  The criteria for an evaluation greater than 10 percent 
for residuals of a SFW of Muscle Group XI, left lower 
extremity with ulceration, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5311, 7804 
(prior to and from August 30, 2002).  

9.  The criteria for an evaluation greater than 10 percent 
for a residual scar of the right buttock, the residual of a 
SFW, with retained foreign body, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7804 (prior 
to and from August 30, 2002).  

10.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the chest have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7803, 7804, 
7805 (prior to August 30, 2002), Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (from August 30, 2002) (2005).  

11.  The criteria for a 10 percent evaluation for a scar that 
is residual of a SFW of the left thigh with retained foreign 
body have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7804 (prior to and from August 30, 2002).  

12.  The criteria for an initial evaluation greater than 20 
percent for arthritis of the low back have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5289, 5292, 5295 (2002), Diagnostic 
Code 5237 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

None of the evaluations are initial ratings, with the 
exception of the evaluation of the veteran's low back.  
Therefore, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of disability is of primary 
importance is applicable in all cases except with respect to 
the evaluation of the veteran's low back.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  At the time of an initial 
rating, such as with respect to the low back herein, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 125.

Prostate Stones

Prostate gland injuries are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  A 10 
percent evaluation is assigned for urinary tract infection 
that requires long term drug therapy, 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a (2005).  A 20 percent evaluation is 
assigned for voiding dysfunction where the wearing of 
absorbent materials which must be changed less than two times 
per day is required.  38 C.F.R. § 4.115a.  

The reports of VA examinations in September 1999, August 
2001, and February 2004, do not reflect that the veteran 
currently experiences any symptoms related to his service-
connected prostate stones.  The February 2004 VA examination 
reflects that he does not use pads for incontinence and does 
not have recurrent urinary tract infections.  This 
examination report reflects that the veteran was asymptomatic 
regarding his genitourinary system.

In the absence of any competent medical evidence indicating 
that the veteran currently experiences any symptoms with 
respect to his service-connected prostate stones and 
competent medical evidence indicating that he does not 
experience any symptoms with respect to his service-connected 
prostate stones, a preponderance of the evidence is against a 
compensable evaluation for his service-connected prostate 
stones under any applicable criteria.  

SFW

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2005).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight 
disability of muscles involves a simple wound of the muscle 
without debridement or infection.  The history and complaint 
include service department record of superficial wound with 
brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  The 
objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56 (d) (1).  Moderate muscle disability 
involves a through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
history and complaint includes service department record or 
other evidence of inservice treatment for the wound, record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  The objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d) (2).

Moderately severe disability of the muscle involves through-
and-through or deep penetrating wound by small high velocity 
bullet or large low velocity bullet, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The history and complaint includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d) (3).

On November 29, 1944, the veteran sustained multiple shell 
fragment wounds as a result of shell fragments from an 81-
millimeter mortar shell.  He sustained multiple wounds and 
lacerations including suprapubic puncture entering just above 
of the pubis and penetrating into the space of the Retzius.  
The bladder and pubic symphysis were intact.  Wounds were 
also sustained to the upper inner aspect of the right thigh 
contusing the adductor muscles.  The femoral vessels and 
femur were intact.  Wounds were also sustained to the 
anterior surface of the left leg entering the head of the 
tibia and to the lower one-third of the left leg that were 
superficial.  There was no evidence that the knee joint was 
affected or entered by the fragment lodged in the tibia just 
below the joint.  The veteran's wounds were debrided.  
Records indicate that all wounds were probably soft tissue 
except the one below the knee where the fragment entered the 
head of the tibia, but on X-ray there was no fracture line 
and no evidence of joint injury.  On January 25 of the 
following year, the veteran's leg wounds and buttock wound 
were partially healed.  The groin wound was healed.  

Left Distal Lower Extremity

The reports of July 2000, August 2001, and February 2004 VA 
examinations reflect that the veteran has a scar on the left 
lower extremity over the distal third of the leg.  It is 
indicated that the scar has some adherence to the underlying 
muscle.  The residuals of this wound have been evaluated as 
10 percent disabling under Diagnostic Code 5312 of the Rating 
Schedule.  Diagnostic Code 5312 provides that a 10 percent 
evaluation will be assigned for moderate muscle disability 
and a 20 percent evaluation will be assigned for moderately 
severe muscle disability.  

The record does not indicate that the veteran experienced a 
through-and-through or deep-penetrating wound in this area 
nor does current medical evidence indicate that he 
experiences loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side.  
The August 2001 VA examination report indicates that no motor 
strength diminution was appreciated.  Therefore, a 
preponderance of the evidence is against a finding that an 
evaluation greater than 10 percent is warranted under 
Diagnostic Code 5312 because no more than moderate disability 
is demonstrated.

Diagnostic Code 7804, both prior to and from August 30, 2002, 
provides, in substance, that a 10 percent evaluation may be 
assigned for scars that are painful on examination.  Although 
the February 2004 VA examination indicates that the scar is 
not tender, the August 2001 VA examination indicates that 
there is some tenderness of the scar that is residual to the 
SFW of the left distal lower extremity.  

Separate ratings may be assigned for symptomatology that is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 261, 262 (1994).  The Board concludes that in resolving 
all doubt in the veteran's behalf, the evidence is in 
equipoise with respect to whether or not he experiences 
separate symptomatology of a tender scar warranting a 
separate 10 percent evaluation under Diagnostic Code 7804.  
In resolving all doubt in the veteran's behalf, a separate 10 
percent evaluation for a tender scar that is residual of a 
shell fragment wound of the left distal lower extremity is 
warranted.  

Abdomen

The veteran's service-connected residuals of a shell fragment 
wound of the abdomen have been evaluated as 10 percent 
disabling under Diagnostic Code 5319 of the Rating Schedule.  
Diagnostic Code 5319 reflects that a 10 percent evaluation is 
assigned for moderate muscle disability and a 30 percent 
evaluation for moderately severe disability.  

The reports of July 2000, August 2001, and February 2004 VA 
examinations indicate that the veteran does not have loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles with respect to the residuals of a SFW of the 
abdomen.  The competent medical evidence indicates that he 
has no motor strength diminution appreciated.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent for residuals of a SFW of the abdomen 
under Diagnostic Code 5319.  

Although other competent medical evidence indicates that the 
veteran does not experience tenderness of the scar that is 
residual of a SFW of the abdomen, the August 2001 VA 
examination report indicates that there is some tenderness of 
the abdominal scar.  With consideration of Esteban, and in 
resolving all doubt in the veteran's behalf, the Board 
concludes that a separate 10 percent evaluation for the 
tender scar that is residual of a SFW of the abdomen is 
warranted.

Medial Thigh, Muscle Group XV

The veteran's service-connected residuals of SFW of the right 
medial thigh, affecting Muscle Group XV, have been evaluated 
under Diagnostic Code 5315 of the Rating Schedule.  
Diagnostic Code 5315 provides that a 10 percent evaluation 
will be assigned for moderate disability and a 20 percent 
evaluation will be assigned for moderately severe disability.

The reports of July 2000, August 2001, and February 2004 VA 
examinations indicate that the veteran did not have loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  No motor strength 
diminution was appreciated.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 10 
percent assigned under Diagnostic Code 5315 for residuals of 
a SFW of the right medial thigh, affecting Muscle Group XV.  

Although other medical evidence of record reflects that the 
veteran's scar that is residual of the SFW of the right 
medial thigh is not tender, the July 2000 VA examination 
report reflects that there is some tenderness of the scar 
that is residual of the SFW of the right medial thigh.  With 
consideration of Esteban, and in resolving all doubt in the 
veteran's behalf, the Board concludes that a separate 
10 percent evaluation for a tender scar that is residual of 
the SFW of the right medial thigh, affecting Muscle Group XV, 
is warranted under Diagnostic Code 7804 of the Rating 
Schedule, effective prior to and from August 30, 2002.  

Muscle Group XI

The veteran's service-connected residuals of SFW of Muscle 
Group XI, left lower extremity with ulceration, have been 
evaluated as 10 percent disabling under Diagnostic 
Codes 5311-7803.  Diagnostic Code 5311 provides that a 10 
percent evaluation will be assigned for moderate muscle 
injury and a 20 percent evaluation assigned for moderately 
severe muscle injury.  

As noted previously X-rays during service indicated that 
there was no fracture line in the tibia.  Further, service 
medical records indicate that there was no knee joint 
involvement in the wound.  The reports of July 2000, August 
2001, and February 2004 VA examinations indicate that there 
is no loss of deep fascia, muscle substance, or normal firm 
resistance of muscles.  They also indicate that there is no 
motor strength diminution.  Further, all of the competent 
medical evidence indicates that the veteran does not 
experience tenderness of the scar that is residual of the 
shell fragment wound of Muscle Group XI of the left lower 
extremity with ulceration.  Therefore, a preponderance of the 
evidence is against an evaluation greater than 10 percent 
under Diagnostic Code 5311 and a preponderance of the 
evidence is against a separate compensable evaluation for the 
scar because the scar is not shown to be superficial, poorly 
nourished, have repeated ulceration, as required by 
Diagnostic Code 7803 (prior to August 30, 2002), nor is the 
scar shown to be painful as required by Diagnostic Code 7804 
(prior to and from August 30, 2002).  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent for residuals of shell fragment wound 
of Muscle Group XI, left lower extremity with ulceration.  

Further, a higher evaluation based on loss of motion of the 
left knee is not warranted because the veteran retains range 
of motion of the left knee of 0 degrees extension to 110 
degrees flexion without pain.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (2005).

Right Buttock Scar

The veteran's service-connected residual scar of the right 
buttock, residual of a SFW, with retained foreign body, has 
been evaluated as 10 percent disabling under Diagnostic 
Code 7804 on the basis of being painful on objective 
demonstration.  

The reports of July 2000, August 2001, and February and April 
2004 VA examinations indicate that the veteran does not 
experience muscle or bone damage as a residual of the shell 
fragment wound to the right buttock.  The competent medical 
evidence indicates that he does not experience bone or muscle 
damage as a residual of the shell fragment wound.  Further, 
the competent medical evidence indicates that the scar is not 
deep and does not cause limited motion.  Therefore, a higher 
evaluation under Diagnostic Code 7801 of the Rating Schedule 
(in effect from August 30, 2002) is not warranted.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent already assigned under 
any applicable diagnostic code.  



Chest

The veteran's service-connected residuals of a SFW of the 
chest have been evaluated as noncompensably disabling under 
Diagnostic Code 7805 of the Rating Schedule.

Diagnostic Code 7805 provides that scars will be rated on 
limitation of function of the part affected.  

The reports of July 2000, August 2001, and February 2004 VA 
examinations do not indicate that the scar that is residual 
of the SFW of the chest limits the function of any part.  
Rather, the competent medical evidence indicates that this 
scar is asymptomatic and nontender.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 7805 and a preponderance of 
the evidence is also against a compensable evaluation under 
Diagnostic Code 7804 of the Rating Schedule (in effect prior 
to and from August 30, 2002).  Accordingly, a preponderance 
of the evidence is against a compensable evaluation for the 
veteran's residuals of SFW of the chest.  

Left Thigh

The veteran's service-connected residuals of SFW of the left 
thigh with retained foreign body have been evaluated as 
noncompensably disabling under Diagnostic Code 7805 of the 
Rating Schedule.  

The reports of July 2000, August 2001, and February 2004 VA 
examinations indicate that the veteran's scar that is a 
residual of SFW of the left thigh with retained foreign body 
does not affect the function of any part.  Although the 
February 2004 VA examination indicates that this disability 
is asymptomatic, the August 2001 VA examination report 
indicates that the scar is tender.  In resolving all doubt in 
the veteran's behalf, a 10 percent evaluation for tender scar 
that is residual of a shell fragment wound of the left thigh 
with retained foreign body is warranted.  All of the 
competent medical evidence indicates that there is no 
residual muscle disability.  Accordingly, a preponderance of 
the evidence is against a separate compensable evaluation 
under any other applicable diagnostic criteria.  

Low Back

The veteran's service-connected arthritis of the low back has 
been evaluated under the provisions of Diagnostic Code 5295 
of the Rating Schedule in effect prior to September 2003.  
His low back disability has also been evaluated under the 
provisions of Diagnostic Code 5237 of the Rating Schedule in 
effect from September 2003.  The timing of this change 
requires the Board to first consider the claim under the 
appropriate old regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence after the effective date 
of the new regulations and consider whether a higher rating 
than the previous rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 2003, Diagnostic Code 5295 provided that a 
10 percent evaluation would be assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation would be assigned for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation would be assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Prior to September 2003 
Diagnostic Code 5292 provided that a 20 percent evaluation 
would be assigned for moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation would be assigned for 
severe limitation of motion of the lumbar spine.

From September 2003, renumbered Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
the following evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent evaluation.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, warrants 
a 20 percent evaluation.  Note:  (1) provides that associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Normal range of motion of the thoracolumbar spine is from 30 
degrees' extension to 90 degrees' flexion, 30 degrees 
lateroflexion, bilaterally, and 30 degrees rotation, 
bilaterally.  38 C.F.R. § 4.71a, Plate V (2005).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40.  Special consideration is given to factors affecting 
function and joint disabilities under38 C.F.R. § 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected joint disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, and incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.

There is no competent medical evidence indicating that the 
veteran's degenerative disc disease of the lumbosacral spine 
is related to his service-connected arthritis of the low 
back.  The report of a February 2004 VA examination indicates 
that the veteran's lumbar spine degenerative disc disease is 
unrelated to his injury during active service.  In the 
absence of any competent medical evidence indicating that his 
degenerative disc disease is related to his active service 
and competent medical evidence indicating that it is not, the 
Board will not consider his degenerative disc disease and 
will thus not evaluate the veteran's service-connected low 
back disability under Diagnostic Code 5293 of the Rating 
Schedule in effect prior to September 2003 and Diagnostic 
Code 5243 in effect from September 2003.

The reports of August 2001 and February 2004 VA examinations 
reflect that range of motion of the veteran's thoracolumbar 
spine, when most restricted, was shown to be to 75 degrees 
forward flexion with pain from 60 to 75 degrees, 15 degrees' 
extension, 30 degrees' lateroflexion, bilaterally, and 30 
degrees rotation, with the February 2004 examination noting 
that the veteran reported a 25 percent loss of range of 
motion due to pain.  While it is unclear if the 25 percent 
relates to being lost from 90 degrees, 75 degrees, or 60 
degrees' forward flexion, assuming the most restrictive a 25 
percent loss of range of motion in forward flexion would 
leave the veteran with 45 degrees of forward flexion.  He 
would also continue to have approximately 22 degrees of 
lateroflexion and rotation and approximately 11 degrees of 
backward extension.

Under the rating criteria in effect prior to September 2003, 
the veteran's range of motion of the lumbar spine would be no 
more than moderately limited and from September 2003 he would 
not meet the criteria for an evaluation greater than 
20 percent under Diagnostic Code 5237.  Further, the 
competent medical evidence indicates that the veteran does 
not have a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space or some of the above with abnormal mobility on 
forced motion.  Further, there is no indication that he has 
ankylosis.  Rather, the evidence reflects that he continues 
to have mobility of the thoracolumbar spine and there is no 
competent medical evidence associating any neurological 
deficit with the veteran's service-connected arthritis of the 
low back.

On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than 20 percent 
under the criteria in effect either prior to or from 
September 2003 because a preponderance of the evidence is 
against a finding that the veteran's symptoms more nearly 
approximate any criteria for a higher evaluation.  

Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the initial unfavorable AOJ decision was already decided and 
appealed by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, at 120, that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although notice was 
provided to the veteran after the October 2000 decision, the 
veteran has not been prejudiced thereby.  The Board finds 
that the veteran has been provided VCAA content complying 
notice and proper subsequent VA process.  The VCAA notice was 
provided to him via a May 2001 letter, prior to the December 
2001 RO decision, and via letters in January and September 
2004, as well as a May 2005 supplemental statement of the 
case that provided the veteran with VCAA implementing 
regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. 120-121.  

The content of the notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any treatment 
records pertinent to his claims, effectively informing him 
that he should submit any evidence that he had that was 
relevant.  He was informed of the information and evidence 
that was of record and what was necessary to substantiate his 
claims.  He was also informed of what information VA would 
attempt to provide and what he was expected to provide.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

With respect to the VA's duty to assist, service medical 
records, VA treatment records, and private treatment records 
have been obtained.  The veteran has been afforded multiple 
VA examinations.  The Board finds that the record on appeal 
is sufficient for a decision on the claims decided herein.  
38 U.S.C.A. § 5103A (West 2002).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.




ORDER

An increased (compensable) rating for prostate stones is 
denied.

An increased rating greater than 10 percent for SFW of the 
left distal lower extremity is denied.  

A separate 10 percent evaluation for tender scar as residual 
of SFW of the left distal lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

An increased rating greater than 10 percent for residuals of 
a SFW of the abdomen is denied.  

A separate 10 percent rating for tender scar that is residual 
of a SFW of the abdomen is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased rating greater than 10 percent for residuals of 
SFW of the right medial thigh, affecting Muscle Group XV, is 
denied.  

A separate 10 percent rating for tender scar that is residual 
of SFW of the right medial thigh, affecting Muscle Group XV, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased rating greater than 10 percent for residuals of 
SFW of Muscle Group XI, left lower extremity with ulceration, 
is denied.  

An increased rating greater than 10 percent for residual scar 
of the right buttock, the residual of a SFW, with retained 
foreign body, is denied.  

An increased (compensable) rating for residuals of SFW of the 
chest is denied.  

An increased (compensable) rating for residuals of SFW of the 
left thigh with retained foreign body is denied.  

A 10 percent evaluation for tender scar that is residual of 
SFW of the left thigh with retained foreign body is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An initial rating greater than 20 percent for arthritis of 
the low back is denied.  


REMAND

The Board's December 2003 remand, at page 13, directed that 
all examiners should set forth findings on how each exhibited 
disability affects the veteran's ability to obtain and retain 
employment.  A review of the February and April 2004 
orthopedic examinations and the February 2004 general medical 
examination does not indicate that the examiners complied 
with this direction.  A remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion on how the veteran's service-
connected disabilities affect his ability 
to obtain and retain employment.  The 
claims folder must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether the veteran's service-
connected disabilities cause him to be 
unable to obtain and retain substantially 
gainful employment.  The basis for the 
opinion should be included in the 
examination report.  

2.  Thereafter, readjudicte the issue 
remaining on appeal.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


